Exhibit 10.5

INDEMNIFICATION AGREEMENT

This Indemnification Agreement is dated as of December 12, 2012 (this
“Agreement”) and is between PBF Energy Inc., a Delaware corporation (the
“Company”), and [Name of director/officer] (“Indemnitee”).

WITNESSETH:

WHEREAS, the Company believes that, in order to attract and retain highly
competent persons to serve as directors or in other capacities, including as
officers, it must provide such persons with adequate protection through
indemnification against the risks of claims and actions against them arising out
of their services to and activities on behalf of the Company;

WHEREAS, the Company desires and has requested Indemnitee to serve as a
[director] [officer] of the Company and, in order to induce the Indemnitee to
serve as a [director] [officer] of the Company, the Company is willing to grant
the Indemnitee the indemnification provided for herein. Indemnitee is willing to
so serve on the basis that such indemnification be provided;

WHEREAS, the obligations of the Company hereunder will be guaranteed by PBF
Energy Company LLC; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and the advancement of expenses.

NOW, THEREFORE, in consideration of Indemnitee’s service to the Company and the
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

Section 1. Indemnification.

To the fullest extent permitted by the General Corporation Law of the State of
Delaware (the “DGCL”) and other applicable law:

(a) The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity.

(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals.



--------------------------------------------------------------------------------

Section 2. Advance Payment of Expenses. To the fullest extent permitted by the
DGCL, expenses (including attorneys’ fees) incurred by Indemnitee in appearing
at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e), shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 30 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement. This Section 2 shall be subject to Section 3(b)
and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6.

Section 3. Procedure for Indemnification: Notification and Defense of Claim.

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee with respect to a significant issue, then the Company
will not be entitled, without the written consent of Indemnitee, to assume such
defense. In addition, the Company will not be entitled, without the written
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.

 

2



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by the DGCL, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph (b) above
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.

(d) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a). If the
Company determines that Indemnitee is entitled to such indemnification or, as
contemplated by paragraph (c) above, the Company has acknowledged such
entitlement, the Company will make payment to Indemnitee of the indemnifiable
amount within such 30 day period. If the Company is not deemed to have so
acknowledged such entitlement or the Company’s determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 6, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the DGCL.

(e) In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification or advancement of expenses, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company to the fullest extent permitted by the DGCL.

(f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.

 

3



--------------------------------------------------------------------------------

Section 4. Insurance and Subrogation.

(a) The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies with A.M.
Best ratings of “A” or better, providing Indemnitee with coverage for any
liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of the fact that Indemnitee is or was or has agreed to serve as
a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. Such insurance policies shall have coverage terms
and policy limits at least as favorable to Indemnitee as the insurance coverage
provided to any other director or officer of the Company. If the Company has
such insurance in effect at the time the Company receives from Indemnitee any
notice of the commencement of an action, suit or proceeding, the Company shall
give prompt notice of the commencement of such action, suit or proceeding to the
insurers in accordance with the procedures set forth in the policy. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.

(b) Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

(c) Subject to Section 9(b), the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines and amounts paid in settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.

Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.

 

4



--------------------------------------------------------------------------------

(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.

(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out of pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of an action, suit
or proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise incurred in connection with a claim that is indemnifiable
hereunder.

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan.

Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. Prior to a change of control, to indemnify
or advance expenses to Indemnitee with respect to an action, suit or proceeding
(or part thereof), however denominated, initiated by Indemnitee, other than
(i) an action, suit or proceeding brought to establish or enforce a right to
indemnification or advancement of expenses under this Agreement (which shall be
governed by the provisions of Section 6(b) of this Agreement) and (ii) an
action, suit or proceeding (or part thereof) that was authorized or consented to
by the Board of Directors of the Company, it being understood and agreed that
such authorization or consent shall not be unreasonably withheld, conditioned or
delayed in connection with any compulsory counterclaim brought by Indemnitee in
response to an action, suit or proceeding otherwise indemnifiable under this
Agreement.

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the DGCL), or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2 hereof.

 

5



--------------------------------------------------------------------------------

(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act.

(d) Fraud or Willful Misconduct. To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.

(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.

Section 7. Certain Settlement Provisions; No Adverse Settlement. The Company
shall have no obligation to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any action, suit or proceeding without the
Company’s prior written consent. The Company shall not, without the prior
written consent of the Indemnitee, effect any settlement of any action, suit or
proceeding which the Indemnitee is or could have been a party unless such
settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on all claims that
are the subject matter of such action, suit or proceeding. Neither the Company
nor the Indemnitee shall unreasonably withhold, condition or delay its or his or
her consent to any proposed settlement; provided, that the Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of the Indemnitee. In no event shall the Indemnitee be
required to waive, prejudice or limit attorney-client privilege or work-product
protection or other applicable privilege or protection. The Company shall not
seek, nor shall it agree to, consent to, support or agree not to contest any
settlement or other resolution of any action, suit or proceeding, or settlement
or other resolution of any other claim, action, proceeding, demand,
investigation or other matter that has the actual or purported effect of
extinguishing, limiting or impairing the Indemnitee’s rights hereunder,
including, without limitation, the entry of any bar order or other order, decree
or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private Securities Litigation
Reform Act), or any similar foreign, federal or state statute, regulation, rule
or law.

Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent

 

6



--------------------------------------------------------------------------------

(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in such capacity,
from and against all loss and liability suffered and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement reasonably
incurred by or on behalf of Indemnitee in connection with such action, suit or
proceeding, including any appeals, to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated.

Section 9. Contribution/Jointly Indemnifiable Claims.

(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of all of Indemnitee’s loss and liability suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of Indemnitee in connection with
any action, suit or proceeding, including any appeals, in an amount that is just
and equitable in the circumstances; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to any limitation on indemnification set forth in
Section 4(c), 6 or 7 hereof.

(b) Given that certain jointly indemnifiable claims may arise due to the service
of the Indemnitee as a director and/or officer of the Company at the request of
the Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-related entities and no right of advancement or
recovery the Indemnitee may have from the Indemnitee-related entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder. In the event that any of the Indemnitee-related entities
shall make any payment to the Indemnitee in respect of indemnification or
advancement of expenses with respect to any jointly indemnifiable claim, the
Indemnitee-related entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee against the
Company, and Indemnitee shall execute all papers reasonably required and shall
do all things that may be reasonably necessary to secure such rights, including
the execution of such documents as may be necessary to enable the
Indemnitee-related entities effectively to bring suit to enforce such rights.
The Company and Indemnitee agree that each of the Indemnitee-related entities
shall be third-party beneficiaries with respect to this Section 9(b), entitled
to enforce this Section 9(b) as though each such Indemnitee-related entity were
a party to this Agreement. For purposes of this Section 9(b), the following
terms shall have the following meanings:

(i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint

 

7



--------------------------------------------------------------------------------

venture, trust, employee benefit plan or other enterprise Indemnitee has agreed,
on behalf of the Company or at the Company’s request, to serve as a director,
officer, employee or agent and which service is covered by the indemnity
described in this Agreement) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company may also have an indemnification or advancement obligation
(other than as a result of obligations under an insurance policy).

(ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or the
Indemnitee-related entities, as applicable.

Section 10. Change in Control.

(a) The Company agrees that if there is a change in control of the Company, then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advancement of expenses under this Agreement,
any other agreement or the Company’s Certificate of Incorporation or Bylaws now
or hereafter in effect, the Company shall seek legal advice only from outside
counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld, conditioned or delayed). In addition, upon written
request by Indemnitee for indemnification pursuant to Section 3(a), a
determination, if required by the DGCL, with respect to Indemnitee’s entitlement
thereto shall be made by such outside counsel in a written opinion to the Board
of Directors of the Company, a copy of which shall be delivered to Indemnitee.
The Company agrees to pay the reasonable fees of the outside counsel referred to
above and to indemnify fully such counsel against any and all expenses
(including attorney’s fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

For purposes of this Section 10, the following definitions shall apply:

(i) A “change in control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following: (i) any person (as
defined below) (together with its Affiliates (as defined below)) (other than
(1) the Company or any of its Subsidiaries (as defined below), (2) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, (4) any corporation or
other entity owned, directly or indirectly, by the equityholders of the Company
in substantially the same proportions as their ownership of Voting Securities,
or (5) any person that is an equityholder of the Company or its Subsidiaries on
the business day immediately prior to the date that the Company or any direct or
indirect parent of the Company first issues its Voting Securities in an
underwritten primary or secondary public offering pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act of 1933, as amended), is or becomes the
“beneficial owner”, directly or indirectly, of Voting Securities representing
more than 50% of the combined voting power of the then outstanding

 

8



--------------------------------------------------------------------------------

Voting Securities; (ii) a merger or consolidation of the Company with any
person, other than (A) a merger or consolidation which would result in the
Voting Securities outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) 50% or more of the combined voting power of the
Voting Securities or the voting securities of such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation in which no person (together with its Affiliates) (other than
(1) the Company or any of its Subsidiaries, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) any corporation or other entity owned, directly
or indirectly, by the equityholders of the Company in substantially the same
proportions as their ownership of Voting Securities, or (5) any person that is
an equityholder of the Company or its Subsidiaries on the business day
immediately prior to the date that the Company or any direct or indirect parent
of the Company first issues its Voting Securities in an underwritten primary or
secondary public offering pursuant to an effective registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act of 1933, as amended) acquired 50% or more of the combined voting power of
the Company’s then outstanding securities; or (iii) a complete liquidation of
the Company or a sale or disposition by the Company of all or substantially all
of the Company’s consolidated assets (or any transaction having a similar
effect).

For purposes of this Section 10(b)(i) and elsewhere in this Agreement, the
following terms shall have the following meanings:

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(B) “person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(C) “beneficial owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that beneficial owner shall exclude
any person otherwise becoming a beneficial owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.

(D) “Affiliate” shall have the meaning ascribed thereto in Rule 12b-2
promulgated under the Exchange Act, as in effect on the date hereof.

(E) “Subsidiaries” shall mean, with respect to any person, any corporation,
limited liability company, partnership, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, representatives or trustees thereof is at the time
owned or Controlled, directly or indirectly, by that person or one or more of
the other Subsidiaries of that person or a combination thereof, or (ii) if a
limited liability

 

9



--------------------------------------------------------------------------------

company, partnership, association or other business entity, a majority of the
total voting power of stock (or equivalent ownership interest) of the limited
liability company, partnership, association or other business entity is at the
time owned or Controlled, directly or indirectly, by any person or one or more
Subsidiaries of that person or a combination thereof. For purposes hereof, a
person or persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such person or persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

(F) “Control” (including its correlative meanings, “Controlled by” and “under
common Control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of a person.

(G) “Voting Securities” means any securities of the Company which vote generally
in the election of directors.

Section 11. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to PBF Energy Inc., Attention: General Counsel,
One Sylvan Way, Parsippany, NJ 07054, email: jeffrey.dill@pbfenergy.com;
facsimile: (973) 455-7562; confirmation number: (973) 455-7576. Notice to
Indemnitee shall be given to the address set forth on the Indemnitee’s signature
page hereto. Either party may change the address for notices by providing
written notice to the other.

Section 12. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of applicable law, in
any court in which a proceeding is brought, under the Certificate of
Incorporation or Bylaws of the Company (or other organizational documents of any
predecessor or parent of the Company) other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. No amendment or alteration of the Company’s
Certificate of Incorporation or Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.

Section 13. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company or of any other enterprise at the
Company’s request.

 

10



--------------------------------------------------------------------------------

Section 14. Severability; Interpretation of Agreement. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. Without limiting the generality of the
foregoing, it is understood that the parties hereto intend this Agreement to be
interpreted and enforced so as to provide indemnification to Indemnitee to the
fullest extent now or hereafter permitted by the DGCL. In the event any
provision hereof conflicts with the DGCL or any other applicable law, such
provision shall be deemed modified, consistent with the aforementioned intent,
to the extent necessary to resolve such conflict.

Section 15. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 16. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.

Section 17. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, spouses, executors, administrators and personal and legal
representatives. The Company shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of such Indemnitor, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

Section 18. Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
The Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801 as its agent in the State of Delaware as such party’s
agent for acceptance of legal process in connection with any such action or
proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

 

11



--------------------------------------------------------------------------------

Section 19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.

Section 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 21. Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the Company, the Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

Section 22. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.

 

PBF ENERGY INC.

By:  

      Name:   Title:

INDEMNITEE:

 

Name:

Address:

 

13



--------------------------------------------------------------------------------

GUARANTEE

With reference to the Indemnification Agreement effective as of December 12,
2012 (the “Agreement”), by and between PBF Energy Inc., a Delaware corporation
(the “Company”), and the individual listed on the signature block thereto
(“Indemnitee”), as such Agreement may be amended or supplemented from time to
time, the undersigned (the “Guarantor”), hereby guarantees, and agrees to be
jointly, severally and unconditionally liable for, all of the obligations of the
Company under the Agreement. The Guarantor acknowledges that the provision of
this Guarantee is a material basis on which the Indemnitee has entered into the
Agreement. The obligations of the Guarantor hereunder is both as a guarantor and
a surety, and Indemnitee shall not be required to look to or pursue remedies
against the Company before looking to and pursuing remedies against the
Guarantor.

IN WITNESS WHEREOF, the undersigned has duly executed this Guarantee as of the
12th day of December 2012.

 

PBF ENERGY COMPANY LLC

By:

      Name:   Title: